Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para. 0034, line 1, “camera 270,a” should be “camera 270, a”.
Para. 0033, line 1, “processor on circuit board” is unclear.
Para. 0047, is Ref. 700 referring to an employee device or user device, and are these devices the same?  What is the difference between the employee device 700, and employee device 720?  
  Appropriate correction is required.

Claim Objections
Claims 2-7, 9-15, 17-21 are objected to because of the following informalities:  
In claim 2, line 1, Applicant needs to place a “,” after the “claim 2”.  Applicant should make similar revisions to claims 3-7, 9-15, and 17-21.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 8 and 9, the step of receiving an indication that items for the one order, or the second order have been moved to the area in the rebin robot is unclear.  The step of moving the items belonging to an order from the picking robots into an area of the rebin robot appears to be missing.  Applicant should at least include this step for clarity.  Examiner has interpreted the claims to include moving the items of the one order into an area of the rebin robot.
Relative to claim 10, the step of receiving an indication that items for the one order have been removed from the area in the rebin robot is unclear.  The step of removing the items belonging to the order from the rebin robot, appears to be missing. It appears that this step occurs before the step of receiving an indication that the items have been removed in line 5.   Examiner recommends that Applicant include this step for clarity.  Also, it is unclear Examiner has interpreted the claims to include removing the items of the one order from the rebin robot.  


Allowable Subject Matter
Claims 1-7 are allowed, but must be revised to overcome any objections.
Claims 8-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose: 
A computer-implemented method comprising:
receiving an indication that an order scheduled for later pickup is to be picked up earlier than scheduled;
identifying a plurality of robots that are holding items that form at least part of the order; and
instructing each of the plurality of robots to move immediately to a pickup location, and 
making the items of the order held by the plurality of robots available for retrieval from the plurality of robots, as claimed.


A method comprising:
instructing a plurality of picking robots containing items for a plurality of orders to provide access to items associated with one order of the plurality of orders; 
instructing a rebin robot to provide access to a space in the rebin robot that will receive items of the one order;
moving the items associated with on order from at least one of the picking robots to the space in the rebin robot for receiving items of the one order; and
receiving an indication that items for the one order have been moved to the area in the rebin robot.

Relative to claim 16 (as understood by the Examiner), the prior art does not disclose:  
A robot comprising: an access control for limiting access to a space within the robot; and a space adjustment module that can alter the volume of the space within the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651